UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7844



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

             versus


THOMAS W. GAUTIER, JR., Chief of Police of the
Town of Narrows; DON E. RICHARDSON, The Mayor
of Narrows, Virginia; THE TOWN COUNCIL OF
NARROWS, VIRGINIA,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-561-7)


Submitted:    April 23, 2004                   Decided:   May 11, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se. William Bradford Stallard,
PENN, STUART & ESKRIDGE, Abingdon, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Rodney Victor Harris appeals the district court’s order

dismissing his 42 U.S.C. § 1983 complaint without prejudice under

28 U.S.C. § 1915(e)(2)(B) (2000).              We have reviewed the record and

find that this appeal is frivolous.              Accordingly, we deny Harris’s

motion for a continuance and dismiss the appeal on the reasoning of

the district court.          See Harris v. Gautier, No. CA-03-561-7 (W.D.

Va. Nov. 6, 2003).*           We dispense with oral argument because the

facts       and    legal   contentions   are     adequately   presented     in   the

materials         before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                          DISMISSED




        *
      We also deny as moot Appellees’ motion to dismiss the appeal
under 4th Cir. R. 45.

                                         - 2 -